DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The amendment filed on 3/22/2021 has been entered.  Claims 1-3, 5-15, and 18 are pending in the application.  Claims 16-17 remain withdrawn.  Claim 18 is new.  Claim 4 has been cancelled.  The amendments to the claims overcome each and every objection and some of the 112(b) rejections previously set forth in the Non-Final Office Action mailed on 12/28/2020.  Please see the 112(b) rejection section below for the 112(b) rejections which have not been overcome.

Claim Objections
Claims 1 and 5-6 are objected to because of the following informalities:  
-Claim 1, line 10: please correct “the each of the plurality of micro-needles” to “each of the plurality of micro-needles”.
-Claim 1, line 10: please correct “a skin” to “skin”.
-Claim 5, line 2: please correct “a medicine” to “the medicine”.
-Claim 6, lines 3-4: please correct “an remaining micro-needles of the plurality of micro-needles” to “a remaining part of the plurality of micro-needles”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5-11 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites the limitation “each of the plurality of micro-needles comprises one shell” in lines 1-2.  It is unclear whether this limitation is intended to further limit the “at least one shell” of claim 1 or is an additional shell to the “at least one shell” of claim 1.  For examination purposes, the Examiner interprets that this limitation is intended to further limit the “at least one shell” of claim 1 and recommends amending “each of the plurality of micro-needles comprises one shell” to “the at least one shell comprises one shell”.
Claim 6 recites the limitation “each of the plurality of micro-needles comprises one shell” in lines 1-2.  It is unclear whether this limitation is intended to further limit the “at least one shell” of claim 1 or is an additional shell to the “at least one shell” of claim 1.  For examination purposes, the Examiner interprets that this limitation is intended to further limit the “at least one shell” of claim 1 and recommends amending “each of the 
Claim 6 recites the limitation “a first medicine” in line 2.  It is unclear whether “ a first medicine” is intended to refer to “the medicine” of claim 1 or whether “a first medicine” is an additional medicine.  For examination purposes, the Examiner interprets that “a first medicine” is intended to refer to the medicine of claim 1 and suggests amending “a first medicine” in line 2, “the first medicine” in lines 1-2 of page 3 of claim 6, and “the first medicine” in line 1 of claim 9 (as claim 9 depends from claim 6) to “the medicine”.
Claim 6 recites the limitation “shells of a part of the plurality of micro-needles” in lines 2-3.  It is unclear whether these shells refer to “the at least one shell” of claim 1 or are additional shells.  For examination purposes, the Examiner interprets that “shells of a part of the plurality of micro-needles” refers to “the at least one shell” of claim 1 and suggests amending to “the at least one shell of a part of the plurality of micro-needles”.
Claim 6 recites the limitation “shells of an remaining micro-needles of the plurality of micro-needles” in lines 3-4.  It is unclear whether these shells refer to “the at least one shell” of claim 1 or are additional shells.  For examination purposes, the Examiner interprets that “shells of an remaining micro-needles of the plurality of micro-needles” refers to “the at least one shell” of claim 1 and suggests amending to “the at least one shell of a remaining part of the plurality of micro-needles”.
Claim 7 recites the limitation “each of the plurality of micro-needles comprises two shells” in lines 1-2.  It is unclear whether this limitation is intended to further limit the “at least one shell” of claim 1 or are additional shells to the “at least one shell” of claim 
Claim 7 recites the limitation “a first medicine” in line 3.  It is unclear whether “a first medicine” is intended to refer to “the medicine” of claim 1 or whether “a first medicine” is an additional medicine.  For examination purposes, the Examiner interprets that “a first medicine” is intended to refer to the medicine of claim 1 and suggests amending “a first medicine” in line 3, “the first medicine” in lines 4-5, and “the first medicine” in line 1 of claim 10 (as claim 10 depends from claim 7) to “the medicine”.
Claim 8 recites the limitation “each of the plurality of micro-needles comprises three shells” in lines 1-2.  It is unclear whether this limitation is intended to further limit the “at least one shell” of claim 1 or are additional shells to the “at least one shell” of claim 1.  For examination purposes, the Examiner interprets that this limitation is intended to further limit the “at least one shell” of claim 1 and recommends amending “each of the plurality of micro-needles comprises three shells” to “the at least one shell comprises three shells”.
Claim 8 recites the limitation “a first medicine” in lines 3-4.  It is unclear whether “a first medicine” is intended to refer to “the medicine” of claim 1 or whether “a first medicine” is an additional medicine.  For examination purposes, the Examiner interprets that “a first medicine” is intended to refer to the medicine of claim 1 and suggests amending “a first medicine” in lines 3-4, “the first medicine” in line 6, and “the first medicine” in line 1 of claim 11 (as claim 11 depends from claim 8) to “the medicine”.
Claim 9 is rejected due to its dependency on rejected claim 6.
Claim 10 is rejected due to its dependency on rejected claim 7.
Claim 11 is rejected due to its dependency on rejected claim 8.
Claim 18 recites the limitation “multiple shells of the plurality of micro-needles”.  It is unclear what constitutes “multiple shells”.  For example, does “multiple shells” refer to “the at least one shell” of claim 1?  Further, if the “at least one shell” includes only one shell per micro-needle, would “multiple shells” require that the one shell of all of the micro-needles are made using molds? Or only some? Alternatively, is “multiple shells” intended to mean that the at least one shell of each of the plurality of micro-needles comprises more than one shell? And would each of those shells be required to be made using molds?  For examination purposes, the Examiner interprets that “multiple shells” of the plurality of micro-needles can mean that the at least one shell can comprise one shell per micro-needle and more than one of those shells are required to be made using molds.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-3, 5, 7-8, 10-14, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Wiedenhoefer et al. (US Patent Application Publication No. 2017/0147789) in view of DeMuth et al. (US Patent Application Publication No. 2012/0027837).
Regarding claim 1, Wiedenhoefer discloses a smart patch (100) (see Fig. 1), comprising: a substrate (base of 112), a detecting component (102) arranged on the substrate (base of 112), and a reminding component (104) connected with the detecting component (102), wherein: the detecting component (102) is configured to detect a stretch degree of the substrate (base of 112) (see par. [0060]-[0061] & [0069]); and the reminding component (104) is configured to transmit a reminding signal (to the patient device 106 or clinician device 108) when the stretch degree of the substrate (base of 112), detected by the detecting component (102), meets a preset condition (see par. [0049]).
However, Wiedenhoefer fails to disclose that the substrate is further provided with a plurality of micro-needles on a surface thereof for contact with a human body, and each of the plurality of micro-needles comprises at least one shell and a medicine surrounded by the at least one shell, wherein: the each of the plurality of micro-needles is configured, when puncturing into a skin, to enable at least a part of the at least one shell to be hydrolyzed so that the medicine in the at least one shell contacts with tissue fluid of the human body.


Regarding claim 2, modified Wiedenhoefer discloses the smart patch according to claim 1 substantially as claimed, wherein: the detecting component (102) is configured to have a resistance increasing as the substrate (112) is being stretched (note: stretching causes a resistance to stretching to increase), to detect the stretch degree of the substrate (112); and the reminding component (104) is configured to transmit the reminding signal when the resistance exceeds a first preset value (sensors have a threshold for detection and since this sensor may be activated automatically (see par. [0073]), any slight movement may trigger the sensor and function as a "preset 

Regarding claim 3, modified Wiedenhoefer discloses the smart patch according to claim 2 substantially as claimed, wherein the detecting component (102) comprises a piezo-resistive pressure sensor (see par. [0069]).

Regarding claim 5, modified Wiedenhoefer discloses the smart patch according to claim 1 substantially as claimed, wherein each of the plurality of micro-needles (microneedles of DeMuth - see modifications for claim 4 above) comprises one shell (multilayer film coating of DeMuth - see modifications for claim 4 above), and a medicine (releasable agent of DeMuth - see modifications for claim 4 above) arranged in the one shell (multilayer film coating of DeMuth - see modifications for claim 4 above) of each of the plurality of micro-needles (microneedles of DeMuth - see modifications for claim 4 above) is the same (see DeMuth Fig. 1, par. [0108]).

Regarding claim 7, modified Wiedenhoefer discloses the smart patch according to claim 1 substantially as claimed. However, modified Wiedenhoefer fails to disclose that each of the plurality of micro-needles comprises two shells which are a first shell and a second shell located inside the first shell, wherein a first medicine is arranged between the first shell and the second shell, and a second medicine is 
DeMuth discloses a micro-needle patch embodiment having two shells which are a first shell (outermost layer) and a second shell (underlying layer) located inside the first shell (outermost layer), wherein a first medicine (agent in outermost layer) is arranged between the first shell (outermost layer) and the second shell (underlying layer), and a second medicine (another agent) is arranged in the second shell (underlying layer), wherein the first medicine (agent in outermost layer) and the second medicine (agent in underlying layer) are different medicines (see par. [0118]). Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the microneedles of modified Wiedenhoefer to include multiple shells and drugs in order to provide controlled drug release of multiple drugs for treating the body (see DeMuth par. [0118]).

Regarding claim 8, modified Wiedenhoefer discloses the smart patch according to claim 1 substantially as claimed. However, modified Wiedenhoefer fails to disclose that each of the plurality of micro-needles comprises three shells which are a first shell, a second shell located inside the first shell, and a third shell located inside the second shell, wherein first medicine is arranged between the first shell and the second shell, a transition chamber is arranged between the second shell and the third shell, and a second medicine is arranged in the third shell, wherein the first medicine and the second medicine are different medicines.


Regarding claim 10, modified Wiedenhoefer discloses the smart patch according to claim 7 substantially as claimed. However, modified Wiedenhoefer fails to disclose that the first medicine is a water absorbing medicine, and the second medicine is an anti-inflammatory medicine.
DeMuth discloses a microneedle patch embodiment wherein a first medicine (medicine in outermost layer) is a water absorbing medicine (see par. [0118]) and 

Regarding claim 11, modified Wiedenhoefer discloses the smart patch according to claim 8 substantially as claimed. However, modified Wiedenhoefer fails to disclose that the first medicine is a water absorbing medicine, and the second medicine is an anti-inflammatory medicine.
DeMuth discloses a microneedle patch embodiment wherein a first medicine (medicine in outermost layer) is a water absorbing medicine (see par. [0118]) and a second medicine (medicine in innermost layer) is an anti-inflammatory medicine (see par. [0101 ]). Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the medicines of modified Wiedenhoefer to include a water absorbing medicine in order to provide controlled drug release (see DeMuth par. [0118]) and an anti-inflammatory medicine in order to provide controlled release of a drug to prevent or treat inflammation (see DeMuth par. [0102] and [0118]).

Regarding claim 12, modified Wiedenhoefer discloses the smart patch according to claim 1 substantially as claimed, wherein a material of the at least one shell (multilayer film coating of DeMuth - see modifications for claim 4 above) comprises a nanometer fiber (see DeMuth par. [0115]).

Regarding claim 13, modified Wiedenhoefer discloses the smart patch according to claim 1 substantially as claimed, wherein a shape of each of the plurality of micro-needles (microneedles of DeMuth - see modifications for claim 4 above) is a circular cone (see DeMuth par. [0112]), wherein a bottom of the circular cone contacts with a bottom of the substrate (see DeMuth Fig. 1) (Note: only one of a triangular pyramid, a rectangular pyramid, or a circular cone is required by this claim).

Regarding claim 14, modified Wiedenhoefer discloses the smart patch according to claim 1 substantially as claimed, wherein a length of each of the plurality of microneedles (microneedles of DeMuth - see modifications for claim 4 above) in a direction perpendicular to the substrate (substrate of DeMuth) ranges from 100 um to 200 um (see DeMuth par. [0113]).

Regarding claim 18, modified Wiedenhoefer discloses the smart patch according to claim 1 substantially as claimed, wherein multiple shells (multi-layer film coatings of DeMuth – see modifications to claim 1 above) of the plurality of micro-needles (micro-needles of DeMuth – see modifications to claim 1 above and DeMuth Fig. 1) are made by using molds to cooperate with each other (microneedles of DeMuth .

Claims 6 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Wiedenhoefer et al. (US Patent Application Publication No. 2017/0147789) in view of DeMuth et al. (US Patent Application Publication No. 2012/0027837), as applied to claim 1 above, further in view of Zhang et al. (CN 105833424 A).
Regarding claim 6, modified Wiedenhoefer discloses the smart patch according to claim 1 substantially as claimed. However, modified Wiedenhoefer fails to disclose that each of the plurality of micro-needles comprises one shell, a first medicine is arranged in shells of a part of the plurality of microneedles, and a second medicine is arranged in shells of an remaining micro-needles of the plurality of micro-needles, wherein the first medicine and the second medicine are different medicines.
Zhang discloses a microneedle patch having a plurality of microneedles comprising one shell (21), a first medicine is arranged in shells of a part of the plurality of microneedles, and a second medicine is arranged in shells of an remaining micro-needles of the plurality of micro-needles (see step 8 at the bottom of page 6 of translated Zhang, regarding "a variety of drugs..."), wherein the first medicine and the second medicine are different medicines (see step 8 at the bottom of page 6 of translated Zhang, regarding "a variety of drugs..."). Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the microneedles of modified Wiedenhoefer to include different drugs in order to work with drugs of different concentrations and 

Regarding claim 9, modified Wiedenhoefer discloses the smart patch according to claim 6 substantially as claimed. However, modified Wiedenhoefer fails to disclose that the first medicine is a water absorbing medicine, and the second medicine is an anti-inflammatory medicine.
DeMuth discloses a microneedle patch embodiment wherein a first medicine (medicine in some layers) is a water absorbing medicine (see par. [0118]) and a second medicine (medicine in other layers) is an anti-inflammatory medicine (see par. [0101]). Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the medicines of modified Wiedenhoefer to include a water absorbing medicine in order to provide controlled drug release (see DeMuth par. [0118]) and an anti-inflammatory medicine in order to provide controlled release of a drug to prevent or treat inflammation (see DeMuth par. [0102] and [0118]).

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Wiedenhoefer et al. (US Patent Application Publication No. 2017/0147789) in view of DeMuth et al. (US Patent Application Publication No. 2012/0027837), as applied to claim 1 above, in view of Ono (WO 2017090254).
Regarding claim 15, modified Wiedenhoefer discloses the smart patch according to claim 1 substantially as claimed. However, Wiedenhoefer fails to disclose that the substrate is nanometer paper.
Ono discloses a patch having a substrate (3) which is nanometer paper (see par. [0025]). Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the substrate of Wiedenhoefer to include a nanometer paper in order to allow for the inclusion of microneedles for drug delivery (see par. [0025]).

Response to Arguments
Applicant's arguments filed 3/22/2021 have been fully considered but they are not persuasive.
	Regarding claim 1, Applicant argues that the multi-layer film coatings of DeMuth are not “shells” as claimed because the film coatings of DeMuth are disclosed as including a medicine whereas in the claim, the shell is separate from the medicine.
	In response, the Examiner believes that the claimed language reciting “at least one shell and a medicine surrounded by the at least one shell” is disclosed by DeMuth.   DeMuth discloses at least one microneedle (“plurality of microneedles”) coated by a multilayer film coating (“shell”) which includes a homogeneous or heterogeneous composition of at least one releasable agent (“medicine”) (see DeMuth par. [0108]).  Since the medicine of DeMuth is incorporated into the film coating (“shell”), the film coating (“shell”) then surrounds the medicine as claimed.  Further, because the medication can be heterogeneously incorporated into the film coating (“shell”), this 
	Further regarding claim 1, Applicant argues that there is no motivation to combine the Wiedenhoefer and DeMuth references as Wiedenhoefer discloses a device without microneedles and DeMuth discloses a device without a sensor/processor.
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, Wiedenhoefer discloses a device for monitoring and treating a patient using a wearable device.  DeMuth also discloses a wearable device which further incorporates microneedles for drug delivery to further treat a patient (see DeMuth par. [0107]).  Wearable devices for treating a patient are known in the art and often include various sensor configurations as well as drug delivery mechanisms which would include microneedles.  
Regarding claim 6, Applicant argues that Zhang only discloses that a variety of medications can be loaded into the needles, not that some needles can contain one medication and others can contain a different medication as claimed.  
	In response, the Examiner believes that since Zhang discloses a variety of drugs can be loaded into each microneedle, which covers a wide range of treatment applications (see bottom of page 6 of translated Zhang), this discloses that some microneedles can contain one drug and others can contain a different drug as claimed.  The Zhang device is not specific to only allowing one drug but discloses that different drugs can be used in its microneedles for different treatment purposes.  
	Regarding claim 8, Applicant argues that DeMuth does not disclose the language of claim 8 since (as stated in the first argument regarding claim 1) the medicines of DeMuth are incorporated into the multi-layer film coatings rather than the coatings and medicines being separate.  
	As stated above, the claimed language does not disclose that the medicines cannot be located within the shell layers.  DeMuth discloses that numerous coatings can coating the microneedles to achieve desired release kinetics, the coatings (“shells”) containing releasable agents (“medicines”).  Merriam-Webster’s online dictionary defines “between” as “from one to another of”, which means that DeMuth’s film coatings (for example, the first film coating (“shell”) which contains a first releasable agent (“medicine”)) to include medicine “between” coatings (for example, from the first film coating (“first shell”) to the subsequent inner coating (“second shell”)).  Again, the Examiner believes the Applicant is attempting to claim that the shells are discrete layers 
	Regarding claim 12, Applicant argues that DeMuth discloses a nanometer material, but not nanometer fiber specifically, and that Zhang discloses a fiber material, but there is no motivation to combine DeMuth and Zhang to reach a nanometer fiber material.
	However, DeMuth discloses that its film material is nano-meter scale and additionally discloses that the material used includes various polymers (see par. [0072]).  Polymers, including polyester and PLA which are specifically listed, are often fibrous.  
	Regarding claim 18, Applicant argues that the molds of DeMuth are used to make one shell, but not a plurality of shells.
	In response, the language “multiple shells of the plurality of microneedles” can be interpreted in the same way as “each of the plurality of microneedles”.  Therefore, the reference only needs to disclose one shell per microneedle being made using a mold, not necessarily multiple shells per each microneedle each needing to be made using a mold.  See 112(b) rejection of claim 18 above.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AVERY SMALE whose telephone number is (571)270-7172.  The examiner can normally be reached on Mon.-Fri. 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on (571) 272-4965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/AVERY SMALE/Examiner, Art Unit 3783                                                                                                                                                                                                        
/SHEFALI D PATEL/Primary Examiner, Art Unit 3783